Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/09/2021 and 6/30/2021 are being considered by the examiner.

Response to Amendment
	The amendment filed 6/08/2021 has been entered. Claims 1-4 and 6-7 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "a wavelength conversion member that includes one or a plurality of phosphors" and the further recites "the plurality of regions are made of phosphor layers, each of the regions having different phosphor layers in a cross-sectional view" which 
Claims 2-4 and 6 are rejected since they are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/01767777) in view of Van Bimmel et al. (US 2014/0097742) (hereinafter Van Bimmel).
Re claim 1: As best understood, Harada teaches a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3); a wavelength conversion member (12, fig. 3)  that includes a plurality of phosphors (38, fig. 4A) (phosphor, see para [0082]) and converts a wavelength of irradiation light (light from 14, fig. 3) from the semiconductor light source device (14); a concentrating lens (16, fig. 3) (condenser lens, see para [0080]) that is disposed between the semiconductor light source device (14) and the wavelength conversion member (12), and concentrates the irradiation light (see para [0040]) from the semiconductor light source device (14); and a cylindrical holder (22, 40, fig. 2) having an emission opening (30, fig. 3) (recess, see para [0059]); wherein the semiconductor light source device (14), the wavelength conversion .
Van Bimmel teaches a wavelength conversion member (254, fig. 2b) that includes a plurality of phosphors (252, 254, 206, 212, fig. 2b) (stack of three sub layers with luminescent material twice, see para [0049]), each of the regions (regions of 256, 25, 260, fig. 2b) having different phosphor layers (phosphors, 252, 254, 206, 212, fig. 2b) in a cross-sectional view (see fig. 2b).
Therefore, in view of Van Bimmel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality of regions of Harada with a plurality of regions which are made of phosphor layers, each of the regions having different phosphor layers in a cross-sectional view, in order to adjust the color rendering index and color temperature of the light.

Re claim 3: Harada teaches the semiconductor light emitting element (14, fig. 3) mounted on the semiconductor light source device (14A, fig. 3) is at least one ultraviolet or blue semiconductor laser element (ultraviolet, see par [0118]) having an emission peak wavelength in a range of 360 nm to 480 nm (405 nm, see para [0118]).  

Re claim 6: Harada teaches the wavelength of the irradiation light (light from 14A, fig. 3) from the semiconductor light source device (14A, fig. 3) concentrated (light condensed by 16 is 

Re claim 7: As best understood, Harada teaches a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3);  a wavelength conversion member (12, fig. 3)  that includes a plurality of phosphors (38, fig. 4A) (phosphor, see para [0082]) and converts a wavelength of irradiation light (light from 14, fig. 3) from the semiconductor light source device (14); a concentrating lens (16, fig. 3) (condenser lens, see para [0080]) that is disposed between the semiconductor light source device (14) and the wavelength conversion member (12), and concentrates the irradiation light (see para [0040]) from the semiconductor light source device (14); and a cylindrical holder (40, fig. 2), wherein the semiconductor light source device (14), the wavelength conversion member (12), and the concentrating lens (16) are supported by a support portion (inner portion of 40, fig. 3) provided in an inner diameter portion (inner diameter of 40, fig. 3) of the cylindrical holder (40), and the wavelength conversion member (12, fig. 2) is divided into a plurality of regions (center region and peripheral regions of 12, see fig. 2) as seen from an emission direction (direction from above 12, fig. 2).   
Van Bimmel teaches a wavelength conversion member (254, fig. 2b) that includes a plurality of phosphors (252, 254, 206, 212, fig. 2b) (stack of three sub layers with luminescent material twice, see para [0049]), each of the regions (regions of 256, 25, 260, fig. 2b) having 
Therefore, in view of Van Bimmel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality of regions of Harada with a plurality of regions are made of phosphor layers each of the regions having different phosphor layers in a cross-sectional view, in order to adjust the color rendering index and color temperature of the light.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/01767777) in view of Van Bimmel et al. (US 2014/0097742) as applied to claim 1 above, and further in view of Nawashiro et al. (US 2007/0019409) (hereinafter Nawashiro).
Re claim 2: Harada teaches the semiconductor light source device (14, fig. 3) is mounted on a plate (plate of 14A, fig. 3).
However, Harada in view of Van Bimmel fails to teach the plate formed from a member having a high thermal conductivity.
Nawashiro teaches a semiconductor light source device (83, fig. 5D) is mounted on a plate (85, fig. 5D) formed from a member (85) having a high thermal conductivity (heat conduction sheet, see para [0068]).
Therefore, in view of Nawashiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the plate of Harada to a member having a high thermal conductivity, in order to improve heat dissipation of heat from the light source thereby prolonging the life of the light emitting device.


However, Harada fails to teach the phosphor includes at least one selected from Ce-activated Ln3(All-xGax)5 O12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca3(ScMg1-X)2Si3O12 (Ce substitutes for Ca), Eu- activated (Sr1-XCaX) AlSiN3 (Eu substitutes for Sr and Ca), Ce-activated(La1-XYX)3Si6N11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated ß-Sialon, and Eu-activated M2Si5N8 (M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).  
Nawashiro teaches a wavelength conversion member (phosphor, see para [0002]) is a red phosphor (red fluorescent, see para [0028]) or a green phosphor (green fluorescent, see para [0029]), and includes Eu (europium activated fluorescent materials listed in para [0028] - [0029]).
Therefore, in view of Nawashiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the phosphor of the wavelength conversion material of Harada to include Eu, in order to change the light output spectrum of light into a desired wavelength spectrum.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the phosphor to an Eu activated phosphor to produce a desired light output spectrum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim 1 and 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875